SIMPSON, Justice.
This is a petition by George R. Phillips, to grant him leave to file a petition for writ of error coram nobis before the Circuit Court of Shelby County.
The petition alleges the following grounds as a basis for the granting of the petition:
“(1) That petitioner was denied the right to a fair and impartial jury trial by the presiding judge.
“(2) That petitioner was not given sufficient time in which to prepare his case for trial.
“(3) That petitioner was denied the right to effective counsel, on the grounds that he was not informed of the offense against him, until nine (9) days prior to his trial, upon an indictment that charged robbery.
“(4) That petitioner was not afforded due process or equal protection of the law, that is required by the Constitution.”
The petitioner was tried and convicted in the Circuit Court of Shelby County, Alabama and this Court affirmed the judgment of that conviction after a full and careful study of the case (272 Ala. 216, 130 So.2d 822).
Manifestly, therefore, Ground (1) is without merit, which will be shown by the opinion of this Court in the case on appeal.
Ground (2) is without merit since the appellant claims that he was tried nine days after he was informed of the charge against him. Nowhere does the petition show when the indictment was rendered and this ground is for this reason untenable. —Duncan v. State, 275 Ala. 290, 154 So.2d 305.
*283Ground (3) is untenable as will be observed from the opinion in the case on his ■appeal — Phillips v. State, supra.
Ground (4) is obviously without merit as stating a mere conclusion. — Cf. Metcalf v. State, 268 Ala. 533, 108 So.2d 446.
We are constrained to hold that the petition is without merit and must be dismissed. So ordered.
Petition dismissed.
LIVINGSTON, C. J., and MERRILL and HARWOOD, JJ., concur.